IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 100PA14

                                FILED 10 April 2015

 TERRY WAYNE WOOD

              v.
 JEREMY NUNNERY, NORTH CAROLINA FARM BUREAU MUTUAL
 INSURANCE COMPANY, and FIREMEN’S INSURANCE COMPANY OF
 WASHINGTON, D.C.



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous,

unpublished decision of the Court of Appeals, ___ N.C. App. ___, 757 S.E.2d 526

(2014), affirming an order entered on 11 February 2013 by Judge Edwin G. Wilson,

Jr. in Superior Court, Forsyth County. On 11 June 2014, the Supreme Court allowed

plaintiff’s conditional petition for discretionary review as to additional issues. Heard

in the Supreme Court on 12 January 2015.


      Maynard & Harris, Attorneys at Law, PLLC, by C. Douglas Maynard, Jr., for
      plaintiff-appellant/appellee.

      Van Laningham Duncan PLLC, by L. Cooper Harrell; Smith Moore
      Leatherwood LLP, by James G. Exum, Jr.; and Bennett & Guthrie, PLLC, by
      Rodney A. Guthrie and Roberta King Latham, for defendant-
      appellant/appellee Jeremy Nunnery.

      Brown Moore & Associates, PLLC, by Jon R. Moore; and White & Stradley,
      PLLC, by J. David Stradley, for North Carolina Advocates for Justice, amicus
      curiae.

      Pinto Coates Kyre & Bowers, PLLC, by Deborah J. Bowers, for North Carolina
      Association of Defense Attorneys, amicus curiae.


      PER CURIAM.
                  WOOD V. NUNNERY

                  Opinion of the Court




DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.




                          -2-